 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    TROY RAY EMANUEL,                                      Case No. 2:16-cv-01368-GMN-GWF
 7                                         Petitioner,
                v.                                                          ORDER
 8
      DWIGHT NEVEN, et al.,
 9
                                        Respondents.
10

11          This habeas matter is before the Court on Petitioner Troy Ray Emanuel’s second Motion
12   for Extension of Time (ECF No. 42).
13          Petitioner initiated this case pro se in June 2016. (ECF No. 1.) The Court denied without
14   prejudice Respondents’ first motion to dismiss and provisionally appointed counsel in December
15   2017. (ECF No. 20.) Counsel requested and received three extensions of time to file an amended
16   petition. (ECF Nos. 23–28.)
17          Respondents filed the pending Motion to Dismiss (ECF No. 37) on June 10, 2019.
18   Petitioner’s counsel was granted a 60-day extension of time to oppose. (ECF Nos. 38, 39.) The
19   Court specifically noted that “further lengthy extensions of time are not likely to be granted.” (ECF
20   No. 39.)
21          The pending motion requests an additional 60 days to oppose the motion to dismiss.
22   Although counsel will be out of the office for most of October, she requests an extension until
23   October 22, 2019. Given the age of this case, counsel for both parties are directed to prioritize the
24   briefing in this case over later-filed matters. Further extensions of time are unlikely to be
25   granted absent compelling circumstances and a strong showing of good cause why the
26   briefing could not be completed within the extended time allowed despite the exercise of due
27   diligence.
28   ///

                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that Petitioner’s Motion for Extension of Time

 2   (ECF No. 42) is GRANTED IN PART AND DENIED IN PART. Petitioner will have until

 3   September 26, 2019, to file an opposition to the motion to dismiss.

 4                       26 day of August 2019.
            DATED this ____

 5

 6                                                       GLORIA M. NAVARRO
                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
